Exhibit 10.2

 

[Letterhead of World Fuel Services]

 

April 11, 2014

 

Re:  Amendment No. 3 to Employment Agreement

 

Dear Mr. Kasbar,

 

This letter amends the terms of the Agreement by and between you and World Fuel
Services Corporation (the “Company”), dated March 14, 2008, as it may be amended
from time to time (the “Employment Agreement”).  All capitalized terms used in
this amendment but not otherwise defined herein will have the same meaning as
defined in the Employment Agreement.

 

You and the Company desire to amend the Employment Agreement to reflect the
change in your title, duties and responsibilities as set forth below. 
Accordingly, in accordance with Section 14(a) of the Employment Agreement, the
parties hereby agree to amend the terms of the Employment Agreement as set forth
in this amendment.  This amendment will become effective immediately upon
execution by both parties.

 

Notwithstanding anything to the contrary set forth in the Employment Agreement
or any other agreement that relates to your employment:

 

1.                                      Employment.  You and the Company hereby
agree that, effective immediately after the Company’s annual meeting of
shareholders to be held on May 29, 2014, you will serve as Chairman of the Board
in addition to your role as President and Chief Executive Officer of the
Company.

 

2.                                      Good Reason.  For the avoidance of
doubt, you hereby agree that the change to your title, position, duties,
authority, responsibilities, and status, in each case as a result of the change
in your position shall not serve as the basis for you to terminate employment
for Good Reason.

 

3.                                      Full Force and Effect.  Except as
specifically set forth herein, this amendment shall not, by implication or
otherwise, alter, amend or modify in any way any terms of the Employment
Agreement, all of which shall continue in full force and effect.

 

4.                                      Governing Law/Jurisdiction.  The
validity and effect of this amendment shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without regard to
any conflict-of-law rule or principle that would give effect to the laws of
another jurisdiction.   Any dispute, controversy, or question of interpretation
arising under, out of, in connection with, or in relation to the Employment
Agreement or any amendments thereof, or any breach or default hereunder, shall
be submitted to, and determined and settled by, litigation in the state or
federal courts in Miami-Dade County, Florida.  Each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Miami-Dade County, Florida.  Each party hereby

 

--------------------------------------------------------------------------------


 

irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any litigation in Miami-Dade
County, Florida.

 

5.                                      Counterparts.  This amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which shall constitute one and the same instrument.

 

6.                                      Entire Agreement.  This amendment,
together with the Employment Agreement, contains the entire agreement between
you and the Company concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between you and the Company with respect hereto.

 

2

--------------------------------------------------------------------------------


 

April 11, 2014

WORLD FUEL SERVICES CORPORATION

 

 

By:

/s/ R. Alexander Lake

 

 

 

 

 

Name: R. Alexander Lake

 

 

Title: Senior Vice President, General Counsel and Corporate Secretary

 

ACCEPTED AND AGREED,

 

 

/s/ Michael J. Kasbar

 

 

Name: Michael J. Kasbar

 

 

3

--------------------------------------------------------------------------------